                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:17-cr-00200-RJC-DSC

 USA                                     )
                                         )           ORDER
        vs.                              )
                                         )
 XAVIER TWANNE HARDIN                    )



       THIS MATTER is before the Court upon motions of the defendant pro se for

compassionate release based on the COVID-19 pandemic under 18 U.S.C. §

3582(c)(1)(A), as amended by the First Step Act of 2018, (Doc. Nos. 67, 68), the

government’s response, (Doc. No. 71), and related pleadings.

I.     BACKGROUND

       The defendant pled guilty to conspiring to distribute and to possess with

intent to distribute at least 280 grams of cocaine base, committed while he was on

supervised release for federal drug trafficking and firearm offenses. (Doc. No. 54:

Presentence Report (PSR) ¶ 39; Doc. No. 62: Judgment at 1). Based on rulings at

the sentencing hearing, the Court departed from the advisory guideline range to the

mandatory minimum sentence of 120 months’ imprisonment. (Doc. No. 62:

Judgment at 2; Doc. No. 63: Statement of Reasons at 1, 3). With good time credit,

his projected release date is February 12, 2028. (Doc. No. 71: Response at 1).

       The parties agree that the defendant sought a sentence reduction under §

3582(c)(1)(A) from the warden of his institution on April 23, 2020, which was




       Case 3:17-cr-00200-RJC-DSC Document 73 Filed 08/13/20 Page 1 of 5
denied. (Doc. No. 68: Motion at 3; Doc. No. 79: Response at 7). Accordingly, this

matter is ripe for decision.

II.      DISCUSSION

         Ordinarily, a court may not modify a sentence once it is imposed. 18 U.S.C. §

3582(c). Section § 3582(c)(1)(A)(i) provides an exception that allows a court to

reduce a sentence, after consideration of the factors in § 3553(a), upon finding that

“extraordinary and compelling reasons warrant such a reduction,” and that “such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Section 1B1.13 of the Guidelines Manual contains the Commission’s

policy statement, promulgated under statutory authority to “describe what should

be considered extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples.” 28 U.S.C. §

994(t), USSG §1B1.13, comment. (backg’d). As the movant, the defendant bears the

burden of proving his suitability for a § 3582 sentence reduction. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

         A.    Dangerousness

         One of the criteria to be applied is that the defendant is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).1



1   A determination of dangerousness takes into account:

         (1) the nature and circumstances of the offense charged, including whether
         the offense is a crime of violence, a violation of section 1591, a Federal crime
         of terrorism, or involves a minor victim or a controlled substance, firearm,
         explosive, or destructive device;




        Case 3:17-cr-00200-RJC-DSC Document 73 Filed 08/13/20 Page 2 of 5
USSG §1B1.13(2), comment. (n.1). The defendant states that he has used the time

in custody to complete programs, such as the nonresidential drug program.2 (Doc.

No. 67: Motion at 2). The government points to the defendant’s repeated history of

disciplinary infractions, which includes four episodes of using drugs and

intoxicants. (Doc. No. 71-2: Disciplinary Record).

      More significantly, the government argues the defendant would pose a

danger to public safety if released. (Doc. No. 71 at 12). The defendant’s criminal

history began at age 17 with a conviction for communicating threats, which resulted

in an active sentence when his probation was revoked. (Doc. No. 54: PSR ¶ 36).

While he was on probation for another offense, he engaged in the conduct that led to

his first federal convictions. (Case No. 3:11-cr-285, Doc. No. 22: PSR ¶ 34). That



      (2) the weight of the evidence against the person;

      (3) the history and characteristics of the person, including—
            (A) the person’s character, physical and mental condition, family ties,
            employment, financial resources, length of residence in the community,
            community ties, past conduct, history relating to drug or alcohol abuse,
            criminal history, and record concerning appearance at court
            proceedings; and

             (B) whether, at the time of the current offense or arrest, the person
             was on probation, on parole, or on other release pending trial,
             sentencing, appeal, or completion of sentence for an offense under
             Federal, State, or local law; and

      (4) the nature and seriousness of the danger to any person or the community
      that would be posed by the person’s release.

18 U.S.C. § 3142(g).

2 The focus of the defendant’s motions is primarily the risk he faces from COVID-
19, rather than his suitability for release. (Doc. Nos. 67, 68).


      Case 3:17-cr-00200-RJC-DSC Document 73 Filed 08/13/20 Page 3 of 5
case involved drug trafficking affiliated with the United Blood Nation street gang.

(Id. ¶ 5). After the defendant sold crack cocaine to a confidential informant on

multiple occasions, authorities raided a house and found the defendant in a

bathroom where he admittedly flushed crack cocaine. (Id. ¶¶ 6, 7). Police found a 9

mm pistol in the tank of the toilet. (Id. ¶ 7). On another occasion, the defendant

threw down crack cocaine when police approached him on the street. (Id. ¶ 9). After

the defendant served a sentence for that possession with intent to distribute cocaine

base and possession of a firearm in furtherance of drug trafficking, he again sold

crack cocaine and possessed a firearm, even though he was on supervised release.

(Doc. No. 54: PSR ¶¶ 25, 41).

      Considering information in the PSR relating to the factors in § 3142(g), the

instant offense involved distribution of cocaine base to a confidential informant on

two separate occasions and possession of a firearm. 18 U.S.C. § 3142(g)(1). The

weight of the evidence against the defendant was strong, and he admitted his guilt.

18 U.S.C. § 3142(g)(2). His criminal history includes the dangerous offenses noted

above, including threatening behavior and armed drug trafficking. 18 U.S.C. §

3142(g)(3)(A). Additionally, both of his federal cases involving drug trafficking and

firearm possession occurred while he was on supervision for prior offenses. 18

U.S.C. § 3142(g)(3)(B). Thus, the danger to any other person or the community that

would be posed by the defendant’s release is serious. 18 U.S.C. § 3142(g)(4); United

States v. Manigan, 592 F.3d 621, 630 (4th Cir. 2010) (“drugs and guns form at lethal

combination that can lead to violence”) (internal quotations and citations omitted).




      Case 3:17-cr-00200-RJC-DSC Document 73 Filed 08/13/20 Page 4 of 5
       The Court appreciates the defendant’s efforts to rehabilitate himself through

completing educational and substance abuse programs and the risk that COVID-19

poses to those in custody. However, the Court is not persuaded that the defendant

would not pose a danger to the community upon his release because of his repeated

history of committing serious offenses while on conditions of release. The

defendant’s release would be inconsistent with the Sentencing Commission’s policy

statement and inconsistent with the need for the sentence to protect the public from

further crimes of the defendant; therefore, the Court will decline to exercise its

discretion to reduce his sentence. 18 U.S.C. §§ 3553(a)(2)(C), 3582(c)(1)(A); USSG

§1B1.13(2), (3), comment. (n.1).

III.   CONCLUSION

       IT IS, THEREFORE, ORDERED that the defendant’s motions, (Doc. Nos.

67, 68), are DENIED.

       The Clerk is directed to certify copies of this order to the defendant and the

United States Attorney.

 Signed: August 13, 2020




       Case 3:17-cr-00200-RJC-DSC Document 73 Filed 08/13/20 Page 5 of 5
